 1                                                     HONORABLE RICHARD A. JONES
 2

 3

 4
                           UNITED STATES DISTRICT COURT
 5                   FOR THE WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 6

 7   UNITED STATES OF AMERICA,                      Cause No. CR18-132RAJ
 8                             Plaintiff            ORDER GRANTING
                                                    MOTION TO SEAL FINANCIAL
 9         vs.                                      RECORDS OF CLAIMANT
10   MICHAEL SCOTT MORGAN, JR.,                     KIMBERLY GUADALUPE

11                             Defendant.

12

13   KIMBERLY GUADALUPE,

14                             Claimant.

15
           THIS MATTER comes before the Court upon Claimant Kimberly Guadalupe’s
16
     Motion to Seal Financial Records. Having considered the motion, and the files and
17   pleadings herein, and finding good cause,
18         IT IS ORDERED that Claimant Kimberly Guadalupe’s Motion to Seal Financial

19   Records (Dkt. #715) is GRANTED. The following exhibits shall remain under seal:

20
           Exhibit B: Tax Returns of Kimberly Guadalupe for 2014-2017;
21
           Exhibit C: Letter from IRS for 2017 Audit of Kimberly Guadalupe;
22

23



       ORDER GRANTING
       MOTION TO SEAL - 1
 1         Exhibit D: Spreadsheet showing cash withdrawals from business accounts of
 2
     Kimberly Guadalupe;
 3
           Exhibit G: Appraisal of Jewelry for Kimberly Guadalupe; and
 4
           Exhibit I: Receipt for Proof of Purchase from Zales of Kimberly Guadalupe.
 5

 6
           DATED this 15th day of January, 2020.
 7

 8

 9
                                                   A
                                                   The Honorable Richard A. Jones
10                                                 United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23



      ORDER GRANTING
      MOTION TO SEAL - 2
